Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         Drawings figures 1-13 filed on April 12, 2019 and new drawing figures 14-24 (new sheet) filed on April 12, 2019 are accepted by the Examiner.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.         Claims 1-20 are allowed.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Claim 16 has been amended as follows:
16.    (Currently Amended) A video fingerprinting system comprising: 

a processing unit; and

non-transitory computer-readable medium having stored therein instructions that are
executable to cause the video fingerprinting system to perform functions comprising:
dividing pixels of a frame of a video into respective regions of pixels so as to form a rectangular grid of regions,
determining for the respective regions of pixels respective intensity values corresponding to pixels within the respective regions of pixels,
determining respective binary values for the respective regions based on the respective intensity values, and
generating, using the video fingerprinting system, fingerprint data for the frame based on the respective binary values.

REASONS FOR ALLOWANCE
7.         The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Yang et al., (Patent No. 5,819,286), teaches a video indexing and query execution system. The system indexes video clips each identifying graphical icons in each
frame of each video clip, determining temporal coordinates of each symbol of the identified graphical icons, and constructing a database for each identified symbol of the graphical icons.
Next, the prior art of record, Hoad et al. (“Detection of Video Sequences Using Compact Signatures”, ACM Transactions on Information Systems, January 2006, pages 1-50), teaches digital formats having all stages of life cycle video of video sequences using compact signatures.


The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Su et al. teaches robust video fingerprinting based on visual attention regions (IEEE 2009, pages 1525 – 1528).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 10, 2021